DETAILED ACTION
This communication is responsive to the application and claim set filed November 14, 2019, and the Response to Restriction Requirement filed July 6, 2021.  Claims 1-10 are currently pending.  Claims 1-5 and 10 are under examination.
Non-elected claims 6-9 are WITHDRAWN.
Claims 1, 2, and 10 are REJECTED for the reasons set forth below.
Claims 3-5 are OBJECTED TO as depending from a rejected claim, but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 10, in the reply filed on July 6, 2021 is acknowledged.  Claims 1-5 and 10 are under examination.

Priority
This application is the national stage entry of PCT/CN2019/106372, filed September 18, 2019, which claims priority to CN 2019-10534879.0, filed June 20, 2019.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The Specification appears to use “graphene oxide” and “graphite oxide” interchangeably.  (See, e.g., Published Specification, paras. [[0005], [0006], [0013], [0016].)  Therefore, the examiner will likewise treat them as interchangeable and notes that the chemical structures of graphene oxide and graphite oxide are the same.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2019/0280233).
As an initial matter, the publication date of Kim (September 12, 2019) is earlier than the current effective filing date of this application (September 18, 2019.)  This application is not afforded its earliest filing date (June 20, 2019) because a certified translation of the priority document has not been provided.  The examiner notes, however, that if a certified translation is filed, Kim will still be prior art under 35 USC 102(a)(2).
Regarding claims 1 and 10, Kim teaches an electroluminescent device comprising two electrodes and a functional layer between them.  (Abstract; paras. [0030], [0101]; Fig. 1.)  The functional layer comprises a hole injection layer comprising a compound with conjugated ions (doping material) and graphene oxide.  (para. [0106].)  The disclosure of Kim at paragraph [0106] is sufficiently specific to constitute anticipation under 35 USC 102.

Regarding claim 2, Kim teaches that the electroluminescent device has an anode and cathode facing each other, with a functional layer situated between them.  The functional layer comprises a hole injection layer and hole transport layer between the anode and the emission layer (luminescent layer), and an electron injection layer and electron transport layer disposed between the emission layer and the cathode.  (paras. [0110], [0111]; Figs. 2 and 3.)

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
After a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting a hole transport layer comprising the recited compounds (claim 3), nor can she find prior art teaching or fairly suggesting a hole injection layer comprising the N,N-dimethyl diazoxide nitrate compounds of claims 4 and 5 as doping materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763